NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM A. MASTERS,                             No. 19-55757

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02030-MWF-
                                                AGR
 v.

XAVIER BECERRA, in his official capacity MEMORANDUM*
as the Attorney General of the State of
California,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      William A. Masters appeals pro se from the district court’s judgment

dismissing his action alleging constitutional claims related to California Welfare

and Institutions Code § 8100(b) and § 8102(a). We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Conservation Force v. Salazar, 646 F.3d 1240,

1241 (9th Cir. 2011). We may affirm on any basis supported by the record.

Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017). We affirm.

      Dismissal of Masters’s Second Amendment challenge was proper because

Masters failed to allege facts sufficient to state a plausible claim. See United States

v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013) (setting forth two-step Second

Amendment inquiry to determine appropriate level of scrutiny for challenged law);

see also Silvester v. Harris, 843 F.3d 816, 823 (9th Cir. 2016) (noting “near

unanimity” that intermediate scrutiny is appropriate when considering regulations

that fall within the scope of the Second Amendment). Even if strict scrutiny

applies, Masters failed to allege facts sufficient to show that the statute is not

narrowly drawn to serve a compelling state interest. See Green v. City of Tucson,

340 F.3d 891, 896 (9th Cir. 2003) (explaining strict scrutiny); cf. Dist. of Columbia

v. Heller, 554 U.S. 570, 626-27, 627 n.1 (2008) (explaining that the right secured

by the Second Amendment is not unlimited; setting forth nonexhaustive list of

presumptively lawful regulatory measures).

      Dismissal of Masters’s facial and as-applied procedural due process

challenges was proper because Masters failed to allege facts sufficient to state a

plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid


                                           2                                     19-55757
dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” and conclusory allegations are

not entitled to be assumed true (citation and internal quotation marks omitted));

Zinermon v. Burch, 494 U.S. 113, 125-28 (1990) (setting forth factors from

Mathews v. Eldridge, 424 U.S. 319, 335 (1976), to determine what procedural due

process protections are required in a particular case; circumstances in which a

statutory provision for a postdeprivation hearing satisfies due process include

necessity of quick action or impracticality of providing predeprivation process);

see also Cal. Welf. & Inst. Code § 8100(b)(3) (setting forth procedure available to

a person subject to firearm prohibition under § 8100(b)(1) to petition the superior

court for an order that he or she may own, possess, have custody or control over,

receive, or purchase firearms).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                     19-55757